Case 3:21-cv-00360-TJC-JBT Document 8 Filed 04/15/21 Page 1 of 2 PageID 58




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

  ELIZABETH SCOTT, individually
  and on behalf of all others similarly
  situated,

        Plaintiff,

  v.                                               Case No. 3:21-cv-360-TJC-JBT

  SYNCHRONY FINANCIAL, a
  Delaware Corporation,

        Defendant.


                                     ORDER

        The Court has been advised that this case has been settled (Doc. 7).

  Accordingly, it is now

        ORDERED:

        1.    The parties shall have until June 11, 2021 to file a joint motion for

  dismissal or other appropriate documents to close out this file.

        2.    If the parties have not filed settlement pleadings or a request for

  extension of time by the June 11, 2021 deadline, this case will automatically

  be deemed to be dismissed without prejudice. The parties are cautioned that

  in some cases, the Court may not have jurisdiction to enforce

  settlement agreements once the case has been dismissed without

  prejudice; thus, if the parties have not finalized their settlement by the
Case 3:21-cv-00360-TJC-JBT Document 8 Filed 04/15/21 Page 2 of 2 PageID 59




  deadline, they are encouraged to move for an extension of that

  deadline. The Clerk should close the file now, subject to reopening if the

  parties file papers by the deadline.

          3.   All pending motions and deadlines are terminated.

          DONE AND ORDERED in Jacksonville, Florida the 15th day of April,

  2021.




  agb
  Copies:

  Counsel of record




                                         2
